POPOVICH, Chief Judge,
concurring specially.
I concur with the decision because it is mandated by the statutes as written.
As a practical matter, however, the statutes do not protect banks in communities of 10,000 or less as intended by the home office protection rule. This case is a perfect illustration.
Under the home office protection rule, a bank in a community of 10,000 or less could veto the establishment of a detached facility of another bank. The protection originally provided by the rule was lost when the statute was changed to give detached facilities authority to perform all the banking services of a main office. Now a bank can simultaneously apply for authority to relocate its main office from one town to another and for authority to retain its present facility as a branch bank, effectively circumventing the home office protection rule. If the legislature did not intend circumvention of the home office protection rule, it should address the problem illustrated by this case.